Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-6, 8, 11-15, 18-20, 22-23, 25, 29, 32 and 38 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/06/2021 is acknowledged.  After further review of the case and search results, it is deemed necessary to withdraw the Restriction Requirement dated 10/07/2021.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Quang Nguyen on 12/20/2021.

4.	The application has been amended as follows: 

	a.  In claim 32 (page 5, line 1), delete the phrase “preventing or”.

	b.  In claim 38 (page 5, line 5), delete the phrase “or preventing”.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-6, 8, 11-15, 18-20, 22-23, 25, 29, 32 and 38 are free from prior art.  During the search for applicant’s invention, the examiner did not find any prior art that specifically teach or fairly suggest a compound having the structure of formula (I). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement, filed on 09/14/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



December 20, 2021